Citation Nr: 1510281	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-36 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 24, 2010, and in excess of 40 percent as of May 24, 2010, for Scheurmann's disease of the dorsal spine with degenerative disc disease. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The evidence indicates that the most recent VA-QTC examination, performed in July 2011, may not accurate reflect the current state of the Veteran's thoracolumbar spine disability.  Significantly, a February 2013 VA treatment record indicated that the Veteran had decreased light touch sensation to the left lower extremity.  At the time of the July 2011 examination, all sensory examinations were normal for both lower extremities.  Further, the Veteran testified at his January 2015 Board hearing that his back disability was worsening and that he now had at least one incapacitating episode with physician-prescribed bed rest.  See Board hearing transcript, January 2015, pp. 8-9, 15, 19).  The July 2011 VA-QTC examiner noted no incapacitating episodes with physician-prescribed bed rest.  This treatment record and hearing testimony suggest a possible increase in severity/worsening of his back disability.  A new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

With regard to the TDIU claim, the Veteran claims that he is unable to maintain gainful employment due to his back disability, which has been remanded herein.  The readjudication of the back claim may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for an increased rating for the back must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Next, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his thoracolumbar spine disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed, including range of motion and neurological testing.  

The examiner must specifically identify any associated neurological symptoms.  In doing so, s/he should specifically comment on the findings of radiculopathy and the February 2013 VA treatment record noting decreased light touch sensation to the left lower extremity.

The examiner should also specifically comment on whether the Veteran service-connected thoracolumbar spine disability has precluded him from engaging in substantially gainful employment.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim of entitlement to an increased rating for his thoracolumbar spine disability should be readjudicated.  Readjudicate the claim for TDIU.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




